DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species 1 of Species Se 1, and species 1 of Species Set 2 in the reply filed on March 14, 2022 is acknowledged.

Drawings
The drawings are objected to because in Fig. 15 the quality of the text is poor and cannot be read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities:  in line 4 “an indication” should be “the indication”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  in line 2 “offluid” should be “of fluid”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-6, 8, 11, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. First, the examiner notes that claim 1 has been rejected below as being vague and indefinite. In the event that the applicant is setting forth a step of the first node determining an indication to change an amount of power based on the values of the first and the second parameters the disclosure does not provide a showing that the applicant had possession of this material. In the event that the applicant is setting forth a step of the second node determining an indication to change an amount of power based on the values of the first and the second parameters the disclosure also does not provide a showing that the applicant had possession of this material. 
The closest disclosure of this is in [0089] which sets forth that: “In operation, the second network node 303 sends, to the first network node 301, an indication to change the amount of power consumed by the motors 312, 317, 320. In response to receiving the indication to change the amount of power consumed by the motors 312, 317, 320, the first network node 301 sends, to each client node 311, 315, 319, an indication to change an amount of electric power consumed by the corresponding motor 312, 317, 320 to operate its pump jack 313, 317, 321 based on a value of a first parameter associated with operation of that motor 312, 317, 320 and a value of a second parameter associated with operation of that pump jack 313, 317, 321 so as to reduce an amount of electric power consumed by that motor 312, 317, 320 in operating its pump jack 313, 317, 321.” Other embodiments (see the discussions at [0091], [0092], [0116] and [0117]) describe similar material but do not describe the steps taken by the first network node in anything but the most rudimentary discussion of the functions performed. Because the disclosure has provided no description of the steps taken or an algorithm for determining “an indication to change an amount of power…” for the values of the first and the second parameters the applicant has not shown possession of the claimed invention.
Claims 4 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims set forth that the indication to change the mount of power is responsive to “a timer associated with enabling or disabling the motor has expired” or associated with a duration of time the motor will operate. The material of claims 4 and 5 is set forth almost verbatim of paragraph [0011] and [0012]. But there is no showing of the steps taken or the algorithm performed to determine the indication in response to these timer values. Thus, the applicant has not shown possession of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 11, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are vague and indefinite because in claim 1 is vague and indefinite because it is unclear what the scope of the claim is intended to cover. The preamble 
The clearest limitation which does not limit the method performed by the first network node is set forth in lines 11 and 12 of claim 1 which sets forth the limitation: “with at least…being reported to the first network node by the client node”, i.e. the reporting step is performed by the client node. 
Another function from the claim, set forth in lines 6-8 (“based upon at least one of a value associated with a first parameter…and a value of a second parameter …”), is believed to be a function performed by the second network node although this is unclear from the specification. The closest disclosure of this is in [0089] which sets forth that: “In operation, the second network node 303 sends, to the first network node 301, an indication to change the amount of power consumed by the motors 312, 317, 320. In response to receiving the indication to change the amount of power consumed by the motors 312, 317, 320, the first network node 301 sends, to each client node 311, 315, 319, an indication to change an amount of electric power consumed by the corresponding motor 312, 317, 320 to operate its pump jack 313, 317, 321 based on a value of a first parameter associated with operation of that motor 312, 317, 320 and a value of a second parameter associated with operation of that pump jack 313, 317, 321 so as to reduce an amount of electric power consumed by that motor 312, 317, 320 in operating its pump jack 313, 317, 321.” As is clear from the statement above the second network node sends the indication to change an amount of power to the first network node. Clearly since the indication to change being sent by the second network node is dependent on the two parameters the function of determining the indication based on the two parameters is being performed by the second network node. The last sentence of this paragraph discusses that the parameters are sent to the first network node but no description of what the first network node does with these values is provided in detail. Other embodiments (see the discussions at [0091], [0092], [0116] and [0117]) describe similar material but do not describe the steps taken by the first network node in anything but the most rudimentary discussion of the functions performed and it cannot be determined how the first node could be said to perform the function of determining an indication to change “based on...” the two parameters as set forth in lines 6-8.  Further the “so as to reduce…power…in operating the pump jack” is a desired result and does not provide a method step of the claim. For purposes of examination claim 1 will be considered to include the step of sending an indication to change an amount of electric power to the client node.
Claim 2 is vague and indefinite because it is unclear if the limitation “obtaining the indication to change an amount of electric power” is being set forth as a step of the method since only  the step of sending being responsive to the obtaining is being set forth. Further, claim 1 sets forth that the first node sends to the client node the indication and therefore it is the client node which is obtaining the indication in claim 1. It is 
Each of claims 14 and 15 are vague and indefinite because the claims set forth that the indication to change an amount of electric power” “includes an indication to enable or disable electric power” (claim 14) and “an indication to increase or decrease an amount of electric power”. This is confusing it is unclear if a separate signal is intended to be claimed along with the indication to change an amount of power or if this is the same signal. It is noted that an indication to change power is already either an indication to enable or disable power and is also already  an indication to increase or decrease an amount of power. Therefore, it is unclear what the claim intends to set forth and how the claims are intended to be limited.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8, 11, 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following limitations/steps which represent abstract ideas: in particular with regards to claims 1 and 6 the function in claim 1 of having the “indication to change power be “based on at least one of a value of a first parameter associated with ” is considered to be a mathematical relationship and/or a mental process. Further, in claim 6 the step of “determining at least one of the values of the first and the second parameter is also considered to be a mathematical relationship and/or a mental process.  As such claims 1 and 6 recite a judicial exception (i.e. an abstract idea).
This judicial exception is not integrated into a practical application because the additional limitations/steps of the claim are merely insignificant pre-solution or post-solution activity, it is noted that the claims never set forth that the indication to change an amount of electric power is ever actually applied to the electric motor driving the pump jack; further the generic recitations of “sending”, “obtaining and “receiving” the indication to change electric power or the at least one of the values of the first and second parameters, as set forth in claims 1-6, represent generic well known and routine functions of a computer.
These steps of “sending”, “obtaining and “receiving” the indications from the first network node amount to simply implementing the abstract idea on a computer/processing unit and represent, as note in MPEP 2106.05 (A), a limitation that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception, such as simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).  Thus, there is no practical inventive concept other than the abstract idea.
With regards to claims 8, 11, 14 and 15 these claims simply provide a mental step of assigning a particular variable to a more generic variable (claims 8 and 11) or what seems to be a renaming of the variable (change vs, enable/disable in claim 14; and, change vs. Increase/decrease in claim 15).
Thus, throughout the claims, the judicial exception is not integrated into a practical application because the additional limitations/steps of the claim are merely insignificant pre-solution or post-solution activity; further the generic recitations of providing the data to the node/processing unit amounts to simply implementing the abstract idea on a computer/processing unit. 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 11, 14 and 15, as understood, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by DaCunha et al (USPAP 2014/0343743).
	Da Cunha et al discloses the invention substantially as claimed including a first network node (the network server 11, Fig. 4), a first client node (the energy monitoring device 100), an electric motor 22 that operates a pump jack 13. There is a value of a first parameter associated with operation of the motor (see at least the rpm sensor) and there is a value of a second parameter associated with the operation of the pump jack (see the force sensor 109 and the position sensor; both of these correspond indirectly with the fluid pressure and the electric power consumed). There is also a second network node 12. As described at least at [0023] thru [0026] the system is operated to control the motor of the pump jack by the first network node correcting power factors (note [0029]) and determining amounts of capacitance to that are sent to the first client node to adjust the motor (see [[0023] and [0028] – [0029]). As described at [0029] first and second network nodes communicate with each other and the first network node obtains an indication from an electric utility. Further as described at [0002] and [0003] the three nodes are operated to allocate power to the pumps and reduce energy cost.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Palka, Baker, Skinner and Chang et al disclose monitoring and control systems for pump jack well systems.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
March 25, 2022